Citation Nr: 1141591	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1946 to September 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) and Board remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In December 2009, the Board remanded the Veteran's claims for additional development.  Such development included a directive that the RO contact M.G., D.O. to request that Dr. M.G. provide the bases for the January 2006 opinion that the Veteran's right shoulder disorder and bilateral knee disorder were "related to the jeep wreck in 1946."  Review of the claims file does not reflect that the RO has complied with this remand directive.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must contact Dr. M.G. and request that he provide the bases for the January 2006 opinion.

In addition, in its December 2009 remand, the Board instructed that the RO contact the U.S. Army and Joint Services Records Research Center (JSRRC) in a further attempt to verify the inservice incurrence of the reported motor vehicle accident, including the search of sick and morning reports.  In that regard, in an August 2011 response, the JSRRC reported that the Veteran's reported unit of 43rd Engineer Construction Battalion (Tachikawa, AI), was inactive from January through July 1947.  Although the RO made a formal finding of unavailability of the morning reports, the RO did not notify the Veteran of the basis for the finding of unavailability.  In that regard, the RO should provide the Veteran with a notice letter advising him of the JSRRC's August 2011 response and provide him with an opportunity to respond and clarify the unit to which he was assigned from January through July 1947.

Last, the Board also observes that, in its September 2011 supplemental statement of the case, the RO did not address the merits of the Veteran's claims, and instead found that his substantive appeal was not timely received by the RO.  While that may be true, the Court of Appeals for Veterans Claims (Court) has held that failure to file a timely substantive is not a jurisdictional predicate to the Board's adjudication of a claim, and that VA may waive any issue of timeliness in the filing of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Id.  In this case, as VA has treated the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a right shoulder disorder as having been properly and timely perfected since he filed his substantive appeal in February 2008, VA has now waived any objections to the timeliness of the Veteran's substantive appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must notify the Veteran of its formal finding of unavailability of the sick and morning reports for his reported unit of 43rd Engineer Construction Battalion (Tachikawa, AI), and the basis for the JSRRC's failure to find any sick and morning reports.  Specifically, the RO must notify the Veteran that the JSRRC found that the Veteran's reported unit of 43rd Engineer Construction Battalion (Tachikawa, AI), was inactive from January 1947 through July 1947.  The Veteran and his representative must then be given the opportunity to respond.

2.  The RO must request that Dr. M.G. provide the medical bases for his opinion that the Veteran's current right shoulder disorder and bilateral knee disorders are related to a Jeep accident in 1946.  Additionally, all pertinent examination and treatment records not yet of record regarding these disorders must be requested from Dr. M.G. and associated with the claims file.

3.  The RO must then readjudicate the Veteran's claims for service connection for a bilateral knee disorder and a right shoulder disorder on the merits.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then re returned to the Board for appellate review.

4.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

